Title: To Benjamin Franklin from Benjamin Rush, 14 October 1770
From: Rush, Benjamin
To: Franklin, Benjamin


Honoured Sir
Philadelphia October 14. 1770
The many Advantages which I derived from your Friendship Whilst in London have emboldened me to take the Liberty of recommending to your friendly Notice the Bearer of this Letter——my Brother who proposes to spend two Years in the Temple in Order to finish his studies in the Law. The Civilities you confer upon him will add greatly to the very many Obligations already confered upon Sir Your Most Obedient Most Obliged Humble Servant
Benjamin Rush.
 
Endorsed: Rush
